Citation Nr: 1421691	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-44 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include an anxiety disorder, chronic depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

4.  Whether new and material evidence has been received to reopen a claim for service connection for heart disease, to include nonobstructive coronary artery disease (heart disease).

5.  Entitlement to service connection for heart disease.

6.  Entitlement to an evaluation in excess of 10 percent for tension headaches.

7.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee (left knee disability).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from March 17, 1971 to July 30, 1971, from July 10, 1988 to September 21, 1988, from October 1990 to May 1991, and from March 2003 to October 2004.  He also had periods of Army and Air National Guard service.  This case originally came before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in July 2013, and a transcript of the hearing is of record.  The Veteran also provided testimony at a May 2010 Decision Review Officer (DRO) hearing at the RO, and a transcript of the hearing is of record.

The September 2010 statement of the case found that new and material evidence had been received to reopen the claims for service connection for psychiatric disability and for heart disease and denied the claims on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claims for service connection for psychiatric disability and for heart disease, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  

The issues of entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee and entitlement to TDIU, as well as the reopened issues of entitlement to service connection for heart disease and an acquired psychiatric disability other than PTSD, are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for psychiatric disability and for heart disease were denied by rating decision in August 2006.  A notice of disagreement was received by VA in August 2006 on the denial of service connection for a psychiatric disability and for heart disease, and a statement of the case was issued in January 2008; a timely substantive appeal was not submitted, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the August 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD, an acquired psychiatric disability other than PTSD, and for heart disease.
3.  The Veteran is not shown to have had combat with the enemy while serving on active duty.

4.  The competent evidence of record does not support a diagnosis of PTSD based on a corroborated in-service stressor.

5.  The evidence does not more nearly show migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied service connection for a psychiatric disability and for heart disease is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  Evidence submitted since August 2006 to reopen the claims of entitlement to service connection for psychiatric disability and for heart disease is new and material, therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2013).   

4.  The criteria for an evaluation in excess of 10 percent for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Codes 8099-8100 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a letter in October 2008 in which it was explained how VA determines disability ratings.  Although this letter was primarily about the Veteran's claim for TDIU, the Board finds that the Veteran has not been prejudiced in this case because he has been afforded two hearings with representation on the increased rating issue addressed below, and the evidence of record indicates that he understands what he needs to show for an increased evaluation for headaches.  

 In accordance with the requirements of VCAA, the October 2008 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letter.  The Veteran was also informed in the letter as to effective dates if his claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As the Board is reopening the Veteran's claims for entitlement to service connection for psychiatric disability and for heart disease, the Board need not assess VA's compliance with the VCAA in the context of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for psychiatric disability and heart disease.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With regard to the Veteran's claim to entitlement to service connection for psychiatric disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran was provided notice in a January 2009 letter, prior to adjudication, of the requirements for entitlement to service connection.  He was also informed in the letter on what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain and as to effective dates if his reopened claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of the Veteran's headaches were conducted in March 2009 and July 2010.  Psychiatric evaluations with nexus opinions were conducted in November 2007 and August 2010.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2009 and July 2010 examination reports obtained in this case are adequate, as they are predicated on a reading of relevant medical records in the Veteran's claims files and on examination of the Veteran.  The examiner provided information on the current severity of the Veteran's headache disability.  The VA psychiatric evaluations are also adequate, as they are based on a review of the claims files and examination of the Veteran and contain nexus opinions with rationales.  Consequently, there is adequate medical evidence of record to make determinations on the increased rating and service connection issues decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the increased rating and service connection issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his May 2010 Decision Review Officer (DRO) hearing and July 2013 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) also requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill the same duties to comply with the above regulation. 

Here, during the May 2010 DRO hearing, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States (VFW).  The representative and the DRO asked questions to ascertain the onset of psychiatric symptoms and any nexus between current disability and service.  Although the Veteran's headache symptomatology was not discussed at the hearing, additional evaluations of the Veteran's psychiatric and headache disabilities were obtained subsequent to the hearing.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

At the July 2013 travel board hearing, the VFW and the undersigned VLJ asked the Veteran questions about the bases for the new and material and increased rating issues on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Analysis of the Claims

New and Material Evidence Claims

The Veteran seeks to establish service connection for psychiatric disability and heart disease.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A rating decision in August 2006 denied service connection for psychiatric disability and heart disease because there was no evidence in service of a chronic psychiatric or heart problem.  The Veteran was notified of the rating decision later that month and did not timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.

The Veteran filed a claim to reopen the claims for service connection for psychiatric and heart disorders in December 2008; and this appeal ensues from a April 2009 rating decision, which denied the claims because the evidence did not show a chronic acquired psychiatric disability or chronic acquired heart disease related to service.  

The evidence on file at the time of the August 2006 RO decision consisted of the Veteran's service treatment reports, VA and Vet Center treatment records dated from December 2004 to May 2006, and June 2006 VA evaluation reports.

Evidence received since August 2006 includes VA treatment records dated through January 2013, VA examination reports dated in November 2007 and August 2010, hearing transcripts of the Veteran's May 2010 DRO hearing and July 2013 travel board hearing, and statements by and on behalf of the Veteran.  

The evidence received after August 2006 includes the Veteran's hearing testimony and medical records showing treatment for psychiatric disability, with diagnoses of generalized anxiety disorder and depressive disorder.  With respect to the claim for service connection for heart disease, there is a January 2010 cardiology consultation report in which it is noted that, despite a history consistent with pulmonary disease, significant coronary artery disease could not be totally excluded, as a 2005 catheterization showed luminal irregularities.  The impressions on cardiology consultation in March 2010 included mild nonobstructive coronary artery disease.

The Board has reviewed the evidence received into the record since the August 2006 RO denials and finds that new and material evidence has been submitted sufficient to reopen the claims for service connection for a psychiatric disability and for heart disease.  The above-noted evidence is new because it has not previously been reviewed by VA.  It is material because it relates to the current diagnosis of psychiatric and heart disabilities and raises a reasonable possibility of substantiating the claims for service connection for psychiatric disability and heart disease, as it bears upon one element of a claim for service connection.


Service Connection Claim

The Veteran has contended that service connection for PTSD is warranted because he has had psychiatric problems since service.  The Veteran's military occupational specialties were field radio mechanic for his initial period of active duty, turboprop propulsion mechanic for his second period of active duty, aerospace propulsion specialist for his third period of active duty, and aerospace maintenance turboprop and turboshaft craftman for his final period of active duty.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

With regard to PTSD, requisite for a grant of service connection is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record. A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event. See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

According to a July 1971 medical history report for the Veteran's initial period of service, it was noted that the Veteran had been treated for nerves prior to service; no psychiatric disorder was reported on medical evaluation in July 1971.  The Veteran complained of depression in June 1992.  He complained on a medical history report for February 1993 of psychiatric problems; examination was normal.  According to a private Fitness for Duty psychiatric evaluation in December 1998, the Veteran was seen for evaluation due to conflict at work.  The Veteran gave a history of being treated for depression in 1987 or 1988 after an automobile accident that resulted in a back injury; his symptoms improved on medication.  It was also noted that he was treated in 1996 for a recurrent episode of major depression.  The impressions in December 1998 were major depressive disorder, recurrent, mild to moderate; and probable adjustment disorder, chronic, secondary to conflict with his employer with disturbance of emotion and conduct.  Depression and anxiety were diagnosed in December 2004.  The assessments in January 2005 were rule out generalized anxiety disorder with depressed mood  and rule out major depressive disorder.  The diagnosis on psychiatric testing in July 2005 was adjustment disorder, unspecified.  

VA treatment records dated from December 2004 to March 2006 include a December 2004 mental health report in which the Veteran reported his primary complaints and stressors as constantly being set up at work, fear of being terminated from his job because he is a union member, and constantly fighting with company officials over his military obligation.  He felt stressed and depressed on a daily basis related to his problems at work.  May 2005 diagnosis of chronic depression/anxiety disorder, rule out somatization disorder.  The diagnoses on mental health evaluation in July 2005 included rule out PTSD.

According to a September 2005 letter from a VA staff psychiatrist, the Veteran was totally and permanently unemployable due to recent mental health decompensation and ongoing mental health problems, for approximately the past ten years, directly related to his employment history with Columbia Gas Company.  His mental health was considered to be in such a state that work caused him to be a possible danger to himself and to others in his direct line of supervision.

It was noted in an October 2005 Line of Duty Determination that the Veteran reported experiencing chest pain and pressure, with shortness of breath and headaches, while deployed in July and August 2003.  In August 2003, he was Medevac'd to Landstuhl, Germany for testing.  A treadmill stress test was positive; cardiac catheterization revealed normal anatomy without blockages.  The Veteran returned to his home station in September 2003.

According to a May 2006 Vet Center treatment report from a readjustment counseling therapist, the Veteran had an anxiety disorder, NOS, with paranoid features; a depressive disorder with suicidal ideation; a panic disorder with agoraphobia; and an adjustment disorder.  The therapist concluded that these diagnoses were directly related to service in Qatar as a federalized National Guard airman for the war in Iraq.  The therapist concluded that, as the Line of Duty report indicated, the Veteran's anxiety level in Qatar over his job situation in West Virginia reached such severity that he was medically transported to Germany for what appeared to be heart problems.  Further testing in Germany provided a more accurate diagnosis of panic attacks.  Since his return from Qatar, all aspects of his life have been affected, as he is withdrawn and isolated and has been hospitalized for homicidal/suicidal intent toward the company for which he worked and toward himself.  

A VA psychiatric evaluation, with review of the claims files, was conducted by a physician in July 2006.  It was noted that the Veteran did not have combat experience.  He had been hospitalized for psychiatric problems in September 2005.  A major depressive disorder was diagnosed.  According to the VA examiner, considering the Veteran's strong family history of mood disorders, his continued conflict with his employer, and his fear of losing his job as a result of deployment, the Veteran's signs and symptoms might or might not have been caused by his military deployment.

A November 2006 decision of the Social Security Administration (SSA) granted disability benefits to the Veteran effective in August 2005 based on multiple disabilities, including psychiatric disability.

VA treatment records for September 2007 note that the Veteran was to be seen for PTSD.  No psychiatric evaluation was conducted.  The assessment was PTSD.

A subsequent psychiatric evaluation was conducted by a VA psychologist in November 2007.  It was reported that the Veteran had combat experience.  His family history included his father being hospitalized for depression and a paternal uncle who committed suicide.  The Veteran said that, in 1990 to 1991, he was doing maintenance on aircraft, which he enjoyed, and he was out of the action of the war.  He did not like being away from home or the crowded conditions in a tent.  In 2003, he was stationed in Saudi Arabia, where he volunteered to work with security forces.  He saw a truck driver who had left his convoy and driven toward tent city being held at gunpoint by other soldiers, with dogs alerted as if there were explosives.  No explosives were found.  On another occasion, small arms and tank fire could be heard in the distance and the Veteran briefly thought that the base was being over-run; he reported having a few nightmares over this incident about a year ago.     The Veteran noted that this was a stressful situation, but he also found it "exhilarating."  He said that his stressful incidents occurred in Saudi Arabia and that service in Qatar and Kuwait were much safer.  

The diagnoses in November 2007 were generalized anxiety disorder; depressive disorder, NOS; specific phobia, situational type (driving).  After review of the claims files and examination of the Veteran, it was concluded that the Veteran's psychiatric problems predated service and were not aggravated thereby.  According to this examiner, the Veteran indicated that his problems were associated with a biological predisposition that ran in the family and by the stress of his long-standing conflict with his employer.  Although the Veteran noted a brief period of nightmares related to service and avoidance of war news and graphic television shows, he reported no other symptoms of this type of stress.  Therefore, the examiner did not find evidence to suggest that his current mental health difficulties were associated with his military service.  The examiner noted that although the May 2006 opinion in favor of the claim reported that the Veteran's difficulties were directly related to service in Qatar, he currently attributed his stress to service in Saudi Arabia and Uzbekistan and described his service in Qatar as comparatively benign.  
According to an April 2009 VA Memorandum, it was determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the United States Army and Joint Services Records Research Center and was insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.   This Memorandum listed the steps taken by VA in its attempt to obtain information necessary to corroborate stressful events for the Veteran's claim for entitlement to service connection for PTSD, which included several requests for stressor information from the Veteran.

The Veteran testified at his May 2010 DRO hearing that his stressors in service included having to pull out his weapon in March 2003 while on guard duty in anticipation of possibly shooting a Saudi national who had veered off the regular course while driving a truck and was thought to possibly have a bomb; being subjected to two bomb threat alerts in approximately April 2003; and having to dress for chemical warfare from a possible Scud missile attack in about May 2003.  He testified that he volunteered for security detail while in Saudi Arabia.

According to an August 2010 treatment report from a VA clinical social worker, the Veteran reported anxiety since the incident in Saudi Arabia in which he had to deal with the truck driver with possible explosives.  The Veteran said that the trauma from this incident had caused PTSD.  The VA examiner noted the report of the incident in the November 2007 VA evaluation and did not think that this incident met the criterion for a traumatic stressor.  The examiner felt that there were contradictions in the Veteran's history between what he reported on this consultation and what he had reported in the past.  The examiner also noted that although the Veteran said he avoided crowds, a staff person recently witnessed him at a local event with a large crowd where he sat calmly.  

Another mental health evaluation was conducted in August 2010 by a different VA psychologist.  The Veteran indicated that he had not been involved in combat.  He reported that he had served in Saudi Arabia, Qatar, Kuwait, and Afghanistan but denied exposure to trauma.  He did not have problems with nightmares, flashbacks, or intrusive thoughts.  He reported one prior hospitalization related to workplace stressors.  With respect to his service stressors, the Veteran talked about an incident in Saudi Arabia in which he had to point his gun at a truck driver who had deviated from his convoy and might have explosives; the Veteran was afraid that he might be blown up.  The examiner noted that the Veteran's discussion of this incident was different than the account provided by the Veteran at the November 2007 examination, as the Veteran appeared in the current account to be much more personally involved in the incident and to have had a different reaction.

The diagnosis in August 2010 was anxiety disorder, NOS, rule out malingering.  The examiner noted that, because of inconsistencies in the Veteran's reports of symptoms and stressors over time and across encounters, it was not possible to offer a global assessment of functioning score that would accurately reflect his functioning.  She also noted abundant evidence that the Veteran was manipulating information reported in an effort to gain service connection.  The examiner concluded that there was no evidence that the Veteran's current anxiety symptoms were related to military service, as he had associated his anxiety symptoms with workplace stressors, and that the Veteran did not have PTSD.

The Veteran testimony at his July 2013 travel board hearing was similar to his testimony at his DRO hearing in May 2010.  He also contended that the VA examiners were inaccurate in their findings in November 2007 and August 2010 and were biased against him.

The Veteran's claimed stressors have not been corroborated despite VA attempts to obtain sufficient information, as noted in the April 2009 Memorandum.  There is no evidence that the Veteran served in combat.  His military occupational specialties are not combat related, and he was not awarded any medals indicative of combat.  In order to establish service connection for a Veteran who had no combat experience, as here, there must be independent evidence of record to corroborate the Veteran's statement as to the occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 288-89.  The Veteran's lay statements alone are not enough to establish the occurrence of an alleged stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

In this case, there is no psychiatric evaluation diagnosis of PTSD and no credible evidence to establish the incurrence of a service stressor.  See Moreau and Cohen, above.  Although PTSD was diagnosed in a treatment report for September 2007, this diagnosis was not based on a psychiatric evaluation and is contradicted by the November 2007 and August 2010 va examinations.  The July 2005 diagnosis of rule out PTSD is not the equivalent of a diagnosis of PTSD.  In Cohen v. Brown, the Court held that "a clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria both as to the adequacy of the symptomatology and the sufficiency of the stressor.  10 Vet. App. 128, 140 (1997).  In this case, there is clear evidence to the contrary in the 2007 and 2010 VA examinations and the Board gives them more weight because they were done specifically for the purpose of determining an appropriate diagnosis, and a clear and complete rationale was provided.  Consequently, all of the elements needed to support a diagnosis of PTSD have not been shown in this case.  Service connection for PTSD must therefore be denied.  

The lay statements from the Veteran, as well as the hearing testimony from the Veteran and his wife, have been taken into consideration in this decision.  Although the Veteran is competent to report his subjective symptoms and his wife is competent to report her observations about the Veteran's mental condition, they are not competent to diagnose or opine that he has a particular psychiatric disorder due to service.  Laypersons are not competent to provide evidence in certain medical situations, such as in cases involving the etiology of a psychiatric disability.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); See also Jandreau v. Nicholson, 492 F.3d. 1272 (Fed. Cir. 2007) (holding that some types of disability are capable of law observation (a broken bone) and other types are not (cancer)).  In this case, the Veteran's psychiatric disabilities are not of the nature that can be diagnosed or linked to service by a layperson.

Although the Veteran has contended that the VA evaluations in November 2007 and August 2010 are inaccurate and that the VA examiners were biased against him, he does not provide any specific evidence of bias other than the fact that the reports are not favorable to his claim.  He does not provide any evidence or explanation for why a VA examiner would deliberately record inaccurate information.  With respect to the notation in an August 2010 treatment report that, despite the Veteran's contention that he did not like crowds, he was seen at a local event with a large crowd, he said in a March 2011 statement that he was there to support his wife at her high school reunion and appeared calm because he was drunk.  The VA opinions on file are based on the evidence obtained by the examiners, and there is no indication that any VA examiner deliberately recorded incorrect information.  Rather, the examiners appeared to have provided thorough evaluation reports, as the November 2007 and August 2010 reports are 13 pages each.  Both the November 2007 and August 2010 VA reports appear to have recorded the Veteran's psychiatric history as provided by the Veteran and to have provided opinions with rationales based on a review of the record and examination of the Veteran.  

The Board has also considered whether further development of the claim should be conducted pursuant to new regulations.  VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).  Because VA psychologists who evaluated the Veteran in this case did not diagnose PTSD, this regulation is not applicable.

Lastly, the Board notes that reopening and adjudicating the Veterans appeal of the issue of entitlement to service connection for PTSD on the merits is not a due process violation because the RO reopened the claim and denied the claim on the merits in the September 2010 Statement of the Case.  Therefore, the Board's decision represents the Veteran's entitlement to one review on appeal.  Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for PTSD, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating Claim

The Veteran was initially granted service connection for headaches by rating decision in August 2006 and assigned a 10 percent rating October 9, 2004, pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8099-8100.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that an unlisted headache condition, under Diagnostic Code 8099, was the service-connected disability, and migraine headaches, under Diagnostic Code 8100, is an analogous condition.

Under Diagnostic Code 8100 for migraine headaches, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran complained on VA evaluation in March 2009 of daily headaches with one severe headache a week, for which he took Motrin.  The diagnosis was tension headaches.  His headaches were reported to have a moderate effect on his daily activities.  He could do light and sedentary work.

When evaluated by VA in July 2010, the Veteran denied nausea or vomiting.  He was taking medication for his headaches.  Tension headaches were diagnosed.  In an Addendum report later in July 2010, the VA examiner noted that the Veteran's headaches were described as constant but not prostrating, that they appeared worse when he anxious or felt under pressure, and that they had not changed in four years.  There was no weakness, fatigue, or functional loss.  The headaches were not migraine-type headaches. The examiner noted that although the Veteran said that his headaches were constant, he functioned normally during the examination except for being nervous and anxious.

The Veteran testified at his July 2013 travel board hearing that he had incapacitating headaches several times a week.

The Board finds that the Veteran's headache symptomatology does not more nearly approximates the criteria for a higher rating of 30 percent for characteristic prostrating attacks occurring on an average of once a month over the last several months, as the examiner in March 2009 described the headaches as having a moderate effect on daily activities and the examiner in July 2010 determined that the headaches had not changed in four years, were not prostrating, and did not prevent normal functioning.  Although the Veteran testified in July 2013 that he had incapacitating headaches several times a week, there is no medical evidence to support this contention.

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, as the Veteran's symptomatology encompasses the criteria under Diagnostic Code 8100, as discussed above, the Board concludes that Diagnostic Code 8100 is the appropriate code under which to rate the disability.  See 38 C.F.R. § 4.104, Diagnostic Code 8100.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected headaches are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's headaches present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. 
§ 3.321(b). 

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19  (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

As the preponderance of the evidence is against the Veteran's increased rating claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for PTSD and for an acquired psychiatric disability is reopened, and to that extent the appeal is granted.

Entitlement to service connection for PTSD is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for heart disease is reopened, and to that extent only, the appeal is granted.

Entitlement to a rating in excess of 10 percent for tension headaches is denied.


REMAND

The Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for heart disease and for an acquired psychiatric disability other than PTSD.  Although a VA heart evaluation was obtained in June 2006, there has not been a VA evaluation with nexus opinion on whether the Veteran's nonobstructive coronary artery disease diagnosed in March 2010 is related to service.  Consequently, a nexus opinion is needed prior to final Board adjudication.

In addition, and exam and etiology opinion is needed for the psychiatric disability as well based on the Veteran's testimony and the conflicting evidence regarding etiology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2013).

It was contended by the Veteran and his representative at his August 2013 videoconference hearing that the Veteran's left knee disability has gotten worse since his most recent VA examination.  Consequently, there is a need to determine the current severity of the Veteran's service-connected left knee disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2013), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2013).  

Because the issues of entitlement to service connection for heart disease, entitlement to service connection for an acquired psychiatric disability other than PTSD, and for an increased evaluation for left knee disability could have an impact on the Veteran's TDIU claim, these issues are inextricable intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the issue of entitlement to TDIU is also part of this remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of the Veteran's heart disease.  The examiner will review the evidence of record and provide an opinion, with a clear rationale based on the evidence of record, on whether the Veteran has heart disease that is at least as likely as not (50 percent probability or more) that the Veteran's heart disease began in service, was caused by service or is otherwise related to service.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained, with reference to the relevant evidence of record.    

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disability other than PTSD.  The examiner should review the previous VA examinations in 2007 and 2010 as well as the treatment notes from 2006 and 2007 indicating various diagnoses.  The examiner is asked to determine what psychiatric disabilities are currently present and for any disability currently, or previously diagnosed, to include depression, anxiety disorder, panic disorder, and an adjustment disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a diagnosed psychiatric disability other than PTSD began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will also schedule the Veteran for a new examination by an appropriate medical professional to determine the current severity of his left knee disability under the applicable schedular criteria.  The Veteran's claims files and a copy of this remand must be made available to, and reviewed by, the examiner.  All indicated tests and studies, to include range of motion studies, must be accomplished.  

A complete rationale for all opinions must be provided.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).

5.  After completing the above actions, the AMC/RO will readjudicate the issues of entitlement to service connection for heart disease, entitlement to service connection for an acquired psychiatric disability other than PTSD, entitlement to an evaluation in excess of 10 percent for left knee disability, and entitlement to TDIU, to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


